DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (US 2007/0061150) in view of Sugaya (US 2019/0286815).

Regarding Claim 1, Sawano teaches an image forming apparatus operable with voice control (Paragraphs 41 and 63), the image forming apparatus comprising:
an operation panel that receives a user operation (Element 140, wherein there is an operation panel);
a voice receiver that receives a voice input (Element 502 and paragraph 63, wherein there is a microphone);
a voice identification device that identifies the voice received by the voice receiver and obtains identification information from the voice (Element 2009 and paragraph 77, wherein there is a voice recognition. Wherein the data is processed based on what was input, paragraph 140);
a voice controller that receives an operation based on the voice input and the identification information (Paragraph 140, wherein secure print can be produced which consists of an operation and an identification);
a storage that stores the identification information (Paragraph 75 and 125, wherein the password would be saved); and
a system controller (Element 2001, CPU) that controls the image forming apparatus based on the user operation or the operation based on the voice input, wherein the system controller:
determines whether items to be set in the image forming apparatus comprise a sensitive item that comprises sensitive information (Paragraph 75, wherein it is determined if a password is required and therefore deemed sensitive as to not input by voice);
when the operation panel receives setting information for the sensitive item, determines whether the setting information matches the identification information stored in the storage (Paragraph 146, wherein a password has to be entered by the operation panel).
Sawano does not teach when the setting information matches the identification information, requests a user to change the setting information.
Sugaya does teach when the setting information matches the identification information, requests a user to change the setting information (Paragraph 54, wherein the password is changed when the determination is made that it is too similar to other passwords).
Sawano contains a “base” process of managing passwords for secure printing which the claimed invention can be seen as an “improvement” in that the password can be changed when it is similar to what is already set elsewhere.
Sugaya contains a known technique of updating passwords when the password closely matches other known passwords that is applicable to the “base” process.
Sugaya’s known technique of updating passwords when the password closely matches other known passwords would have been recognized by one skilled in the art as applicable to the “base” process of Sawano and the results would have been predictable and resulted in the password of the secure print being updated when another similar password is stored which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Sawano teaches an image forming apparatus operable with voice control (Paragraphs 41 and 63), the image forming apparatus comprising:
an operation panel that receives a user operation (Element 140, wherein there is an operation panel);
a voice receiver that receives a voice input (Element 502 and paragraph 63, wherein there is a microphone);
a voice identification device that identifies the voice received by the voice receiver and obtains identification information from the voice (Element 2009 and paragraph 77, wherein there is a voice recognition. Wherein the data is processed based on what was input, paragraph 140);
a voice controller that receives an operation based on the voice input and the identification information (Paragraph 140, wherein secure print can be produced which consists of an operation and an identification);
a storage that stores the identification information (Paragraph 75 and 125, wherein the password would be saved); and
a system controller (Element 2001, CPU) that controls the image forming apparatus based on the user operation or the operation based on the voice input, wherein the system controller:
determines whether items to be set in the image forming apparatus comprise a sensitive item that comprises sensitive information (Paragraph 75, wherein it is determined if a password is required and therefore deemed sensitive as to not input by voice);
when the operation panel receives setting information for the sensitive item, authenticates the setting information depending on whether the setting information matches pre-set information of the sensitive item (Paragraph 125, wherein the password is used to determine secure printing);
determines whether the authenticated setting information matches the identification information stored in the storage  (Paragraph 146, wherein a password has to be entered by the operation panel).
Sawano does not teach when the authenticated setting information matches the identification information, requests a user to change the pre-set information of the sensitive item.
Sugaya does teach when the authenticated setting information matches the identification information, requests a user to change the pre-set information of the sensitive item (Paragraph 54, wherein the password is changed when the determination is made that it is too similar to other passwords).
Sawano contains a “base” process of managing passwords for secure printing which the claimed invention can be seen as an “improvement” in that the password can be changed when it is similar to what is already set elsewhere.
Sugaya contains a known technique of updating passwords when the password closely matches other known passwords that is applicable to the “base” process.
Sugaya’s known technique of updating passwords when the password closely matches other known passwords would have been recognized by one skilled in the art as applicable to the “base” process of Sawano and the results would have been predictable and resulted in the password of the secure print being updated when another similar password is stored which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 3, Sawano further teaches a job processor that:
receives a job protected by a password that is the sensitive information (Paragraphs 154-159, wherein a secure print job is requested that requires a password), 
requests the user to enter the password when the received job is executed (Paragraphs 154-159, wherein a secure print job is requested that requires a password to be entered by the user), and
executes the job when the entered password matches the password that protects the job (Paragraphs 154-159, wherein a secure print job is requested that requires a password and is executed accordingly); and
a memory device that accumulates the job executed by the job processor (Paragraphs 117, 120, 123, and 124, wherein the jobs have to be stored in order to have a list), wherein the system controller:
determines whether the job executed by the job processor is to be accumulated in the memory device (Paragraphs 117, 120, 123, and 124, wherein the jobs have to be stored in order to have a list), 
when determining that the job is to be accumulated in the memory device, determines whether the entered password matches the identification information stored in the storage (Paragraphs 124 and 125, wherein the password is checked).
Sawano does not teach when the entered password matches the identification information, requests the user to change the password.
Sugaya does teach when the entered password matches the identification information, requests the user to change the password (Paragraph 54, wherein the password is changed when the determination is made that it is too similar to other passwords).
Sawano contains a “base” process of managing passwords for secure printing which the claimed invention can be seen as an “improvement” in that the password can be changed when it is similar to what is already set elsewhere.
Sugaya contains a known technique of updating passwords when the password closely matches other known passwords that is applicable to the “base” process.
Sugaya’s known technique of updating passwords when the password closely matches other known passwords would have been recognized by one skilled in the art as applicable to the “base” process of Sawano and the results would have been predictable and resulted in the password of the secure print being updated when another similar password is stored which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 4, Sawano further teaches wherein the job received by the job processor is a print job received from a terminal via a printer driver (Paragraph 117, wherein the job can be a print job).

Regarding Claim 5, Sawano further teaches wherein the job received by the job processor is a fax job received from an external fax machine (Paragraph 126, wherein job can be a fax job).

Regarding Claim 6, Sawano further teaches wherein the job received by the job processor is a job received from a terminal through an email (Paragraphs 62, 126, and 130, wherein the job can be an email).

Regarding Claim 7, Sawano further teaches wherein the job received by the job processor is a job received via an application running on a terminal (Paragraph 117, wherein the job is received from an external terminal. The terminal would be running an application).

Regarding Claim 8, Sawano further teaches wherein the job received by the job processor is a job received via an external memory connected to the image forming apparatus (Paragraph 117, wherein the job is received via an external terminal. The terminal has memory that would have to store the job. The memory would also have to be external to the image forming apparatus).

Regarding Claim 9, Sawano further teaches wherein when document data of the job accumulated in the memory device is protected by the password, the job processor requests the user to enter the password (Paragraphs 154-159, wherein a secure print job is requested that requires a password to be entered by the user), 
when the entered password matches the password that protects the document data, the job processor adds a job command to the document data (Paragraphs 154-159, wherein a secure print job is requested that requires a password to be entered by the user and then the job is printed accordingly), 
after the job processor executes the job based on the added job command, the system controller determines whether the document data is to be accumulated in the memory device (Paragraphs 117, 120, 121, 123, and 124, wherein the jobs have to be stored in order to have a list).
Sawano does not teach when determining that the document data is to be accumulated in the memory device and that the entered password matches the identification information, the system controller requests the user to change the password.
Sugaya does teach when determining that the document data is to be accumulated in the memory device and that the entered password matches the identification information, the system controller requests the user to change the password (Paragraph 54, wherein the password is changed when the determination is made that it is too similar to other passwords).
Sawano contains a “base” process of managing passwords for secure printing which the claimed invention can be seen as an “improvement” in that the password can be changed when it is similar to what is already set elsewhere.
Sugaya contains a known technique of updating passwords when the password closely matches other known passwords that is applicable to the “base” process.
Sugaya’s known technique of updating passwords when the password closely matches other known passwords would have been recognized by one skilled in the art as applicable to the “base” process of Sawano and the results would have been predictable and resulted in the password of the secure print being updated when another similar password is stored which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 10, Sawano further teaches wherein the job processor adds a job command protected by the password to scanned data obtained by scanning a document (Paragraph 129, wherein the secure job can be a scan job).
Sawano does not teach when the entered password matches the identification information, the system controller requests the user to change the password before the job processor executes the job based on the added job command.
Sugaya does teach when the entered password matches the identification information, the system controller requests the user to change the password before the job processor executes the job based on the added job command (Paragraph 54, wherein the password is changed when the determination is made that it is too similar to other passwords).
Sawano contains a “base” process of managing passwords for secure printing which the claimed invention can be seen as an “improvement” in that the password can be changed when it is similar to what is already set elsewhere.
Sugaya contains a known technique of updating passwords when the password closely matches other known passwords that is applicable to the “base” process.
Sugaya’s known technique of updating passwords when the password closely matches other known passwords would have been recognized by one skilled in the art as applicable to the “base” process of Sawano and the results would have been predictable and resulted in the password of the secure print being updated when another similar password is stored which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 12, Sawano does not teach wherein the system controller:
compares the setting information with the identification information stored in the storage;
and when a match percentage between the setting information and the identification information is greater than or equal to a threshold, determines that the setting information matches the identification information.
Sugaya does teach wherein the system controller:
compares the setting information with the identification information stored in the storage;
and when a match percentage between the setting information and the identification information is greater than or equal to a threshold, determines that the setting information matches the identification information (Paragraph 54, wherein there is a match rate that is determined).
Sawano contains a “base” process of managing passwords for secure printing which the claimed invention can be seen as an “improvement” in that the password can be changed when it is similar to what is already set elsewhere.
Sugaya contains a known technique of updating passwords when the password closely matches other known passwords that is applicable to the “base” process.
Sugaya’s known technique of updating passwords when the password closely matches other known passwords would have been recognized by one skilled in the art as applicable to the “base” process of Sawano and the results would have been predictable and resulted in the password of the secure print being updated when another similar password is stored which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 13, Sawano further teaches wherein the system controller compares the setting information with the identification information stored in the storage since the operation panel is ready to receive the setting information until the operation panel receives the setting information (Paragraphs 154-159, wherein a secure print job is requested that requires a password and is executed accordingly).

Regarding Claim 14, Sawano further teaches wherein the system controller compares the setting information with the identification information stored in the storage while the setting information is being received by the operation panel (Paragraphs 154-159, wherein a secure print job is requested that requires a password and is executed accordingly).

Regarding Claim 15, Sawano does not teach wherein when the user has no privilege to change the sensitive information, the system controller notifies another user who has the privilege of a request to change the setting information.
Sugaya does teach wherein when the user has no privilege to change the sensitive information, the system controller notifies another user who has the privilege of a request to change the setting information (Paragraph 53, wherein the proper user is the only one who change a password).
Sawano contains a “base” process of managing passwords for secure printing which the claimed invention can be seen as an “improvement” in that the password can be changed when it is similar to what is already set elsewhere.
Sugaya contains a known technique of updating passwords when the password closely matches other known passwords that is applicable to the “base” process.
Sugaya’s known technique of updating passwords when the password closely matches other known passwords would have been recognized by one skilled in the art as applicable to the “base” process of Sawano and the results would have been predictable and resulted in the password of the secure print being updated when another similar password is stored which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 16, Sawano does not teach wherein when the system controller requests the user to change the setting information and the setting information remains unchanged, the system controller forcibly changes the setting information to given information.
Sugaya does teach wherein when the system controller requests the user to change the setting information and the setting information remains unchanged, the system controller forcibly changes the setting information to given information (Paragraph 33, wherein the password can be changed automatically)

Regarding Claim 17, Sawano does not teach wherein the system controller chooses, for each piece of the sensitive information, either requesting the user to change the setting information or forcibly changing the setting information.
Sugaya does teach wherein the system controller chooses, for each piece of the sensitive information, either requesting the user to change the setting information or forcibly changing the setting information (Paragraph 54, wherein the password is changed when the determination is made that it is too similar to other passwords. The password can also be changed automatically, paragraph 33)

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (US 2007/0061150) in view of Sugaya (US 2019/0286815) further in view of ordinary skill in the art.

Regarding Claim 18, Sawano in view of Sugaya does not teach wherein the system controller:
collaborates with an entry-exit management system for a room in which the image forming apparatus is installed, and
requests the user to change the setting information when the system controller confirms presence of a person in the room, other than the user.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to request a password change when it is determined that the password may be comprised. A comprised password is typically when another user may gain knowledge of this password. This can happen from users being within a vicinity of the password being entered, such as within the same room.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Sawano in view of Sugaya with the teachings of changing the password due to comprise in order to ensure a secure password at all times.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699